03/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0125


                                         DA 20-0125


ROBERT G. HORNBACK,

             Petitioner and Appellant,

      v.                                                            ORDER

STATE OF MONTANA,                                                           E
             Respondent and Appellee.                               MAR 10 2020
                                                                 Bowen Grez.-riwood
                                                               Clerk of Supreme Court
                                                                  Stato of Montana
       Chad Wright, Appellate Defender, has petitioned for an out-of-time appeal from the
Order Denying Petitioner's Motion to Withdraw Guilty Plea entered September 23,2019,by
the Nineteenth Judicial District Court, Lincoln County, in Cause No. DV 18-02. The
Attorney General's Office does not oppose this petition.
       Hornback, representing himself, filed a petition for habeas corpus, which became
Cause No.DV 18-02 in the District Court. Hornback's petition challenged his conviction
and sentence as a persistent felony offender in Cause No. DC 87-72. The District Court
granted Hornback's petition and set a resentencing hearing.
       Hornback obtained appointed counsel and moved to withdraw his guilty plea he had
entered in DC 87-72. The District Court denied the rnotion on September 23 2019, but
entered the denial order in DV 18-02. The court then held the resentencing hearing on
December 3, 2019, and entered its amended sentence in both DC 87-72 and DV 18-02.
       On January 3, 2020, Hornback timely filed a notice of appeal from DC 87-72.
He now seeks leave under M.R. App.P.4(5)to file an out-of-time appeal from DV 18-02
because he alleges the cases are interconnected and the December 3,2019 resentencing order
affects both. Wright asserts that ifthe Court grants this petition, Hornback will consolidate
DC 87-72 and DV 18-02 into one case on appeal.
       We grant out-of-time appeals under M.R. App.P.4(6)when an appellant establishes
the existence of"extraordinary circumstances amounting to a gross miscarriage ofjustice."
If this Court were to reject Hornback's untimely notice of appeal in this case, the
interconnected nature ofthese matters could adversely affect his rights as to the timely filed'
appeal.
       Therefore,
      IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
      IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this Order within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
       The Clerk is directed to provide copies of this Order to all counsel of record.
                      41—
       DATED this I b day of March, 2020.




                                              2